   8:21-cv-00204-RGK-PRSE Doc # 8 Filed: 08/10/21 Page 1 of 1 - Page ID # 25




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SHEILA M. ALVAREZ,                                            8:21CV204

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

DENNIS OBRIAN,

                     Defendant.


       On July 8, 2021, the court ordered Plaintiff to file an amended complaint by
August 9, 2021, or face dismissal of this action. (Filing 7.) To date, Plaintiff has not
filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 10th day of August 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
